                       Case 20-50899-CSS               Doc 15-1        Filed 03/11/21         Page 1 of 1

                                                    Notice Recipients
District/Off: 0311−1                      User: admin                            Date Created: 3/11/2021
Case: 20−50899−CSS                        Form ID: van433b                       Total: 4


Recipients of Notice of Electronic Filing:
aty         Howard A. Cohen            hcohen@gibbonslaw.com
aty         Natasha M. Songonuga           nsongonuga@gibbonslaw.com
                                                                                                                   TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         U.S. Trustee      Office of the United States Trustee     J. Caleb Boggs Federal Building      844 King Street,
            Suite 2207       Lockbox 35        Wilmington, DE 19801
ust         U.S. Trustee      Office of United States Trustee     J. Caleb Boggs Federal Building       844 King Street, Suite
            2207       Lockbox 35         Wilmington, DE 19899−0035
                                                                                                                   TOTAL: 2
